Title: From Thomas Jefferson to David S. Franks, [March or April 1783]
From: Jefferson, Thomas
To: Franks, David Salisbury


        
          [March or April 1783]
        
        Mr. Jefferson’s compliments to Colo. Franks and begs the favor of him during his stay in Paris to call on Mr. Pancouck publisher of the Encyclopedie Methodique and endeavor to get him entered as a subscriber for that work. As soon as Mr. Jefferson is informed of the number of volumes ready to be delivered and their price he will instantly remit the sum and will then expect to receive those volumes, and will afterwards from time to time remit such other sums as may keep beforehand with the deliveries so as to authorize him to receive every volume as soon as published.
        He would suggest to Mr. Pancoucke the expediency of appointing some agent in Philadelphia who may open a subscription for this work, deliver the copies to the subscribers and receive the money from them. Mr. Jefferson could himself carry in to such an agent a respectable number of subscriptions. Our distance and the obstacles of the war put it out of our power to subscribe in Paris within the time limited for European subscribers. It would therefore be just as well as grateful to the Americans to have an opportunity laid open to them also of contributing to bring forward this valuable depository of science.
      